DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments dated 02/18/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Poznick (US 20150052661 A1).
Regarding claim 1, Haught teaches a protective head cover for an animal (Figs 1-22), the protective head cover comprising: 
a first rectangular cover portion (Fig 1 Items 14,16- right and left neck straps) adjustably fastenable around the neck of the animal (Fig 1 Items 15, 17- hook and loop fasteners), and 
a second closed curvilinear cover portion comprising a tangential edge which is attached to a longitudinal side of the first cover portion (Fig 1 Items 24,26- right and left wings), and tapering outward sections on either side of the tangential edge (Fig 1 Items 24,26- right and left wings), the second cover portion being adjustably fastenable and adapted to cover at least the occiput and ears of the animal (Fig 1 Items 25,27- hook and loop fasteners),
wherein the second cover portion further comprises a first extension (Fig 6 Item 125- hook and loop fastener) which extends radially outward from one of the tapering outward sections and a second extension (Fig 7 Item 127- hook and loop fastener) which extends radially outward from the other one of the tapering outward sections, the first and second extensions being provided with fasteners such that the first and second extensions can be adjustably fastened around the neck of the animal (Col 8 Lines 4-17).
Haught is silent as to:
 a first fastener part located on the first cover portion and near the tangential edge of the second cover portion, and a single second fastener part on the second cover portion, the first fastener part being adapted to attach to the single second fastener part,
wherein the first fastener part and the single second fastener part are located on a first axis located perpendicular to the tangential edge of the second cover portion and central to the head cover between the tapering outward sections in a worn position by the animal,
wherein the first fastener part and the single second fastener part are configured to be adjustably fastened to each other so as to vary an amount of overlap therebetween, and by extension, between the first and the second cover portions, 
wherein the single second fastener part is attached to the second cover portion on a location on the first axis between the tapering outward sections and at a distance from the tangential edge such that a part of the second cover portion is arranged to be disposed in a folding position on top of the first cover portion during a pulling action of the single second fastener part.
Poznick teaches within the same field of endeavor and reasonably pertinent to the invention a hooded scarf garment (Figs 1-5) comprising:
a first fastener part located on the first cover portion and near the tangential edge of the second cover portion (Fig 4 Item 17- hood securement means (Bottom)), and a single second fastener part on the second cover portion (Fig 4 Item 17- hood securement means (Top)), the first fastener part being adapted to attach to the single second fastener part ([0034]),
wherein the first fastener part and the single second fastener part are located on a first axis located perpendicular to the tangential edge of the second cover portion and central to the head cover between the tapering outward sections in a worn position by the animal (Fig 4),
wherein the first fastener part and the single second fastener part are configured to be adjustably fastened to each other so as to vary an amount of overlap therebetween, and by extension, between the first and the second cover portions ([0034] Note: as interpreted by the examiner, the use of hook and loop fasteners constitutes an adjustable fastening system by means of overlapping all or part of the mating surfaces.), 
wherein the single second fastener part is attached to the second cover portion on a location on the first axis between the tapering outward sections and at a distance from the tangential edge such that a part of the second cover portion is arranged to be disposed in a folding position on top of the first cover portion during a pulling action of the single second fastener part (Figs 3 & 4, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Haught’s protective device for the head and ears of an animal with the further teachings of Poznick’s first and second fastener parts of the folding hooded scarf garment in order to create an adjustable hood to accommodate a variety of animal sizes and wearable configurations, since adjustability, where needed, is not a patentable advance. See In re Stevens, 212 F.2d 197, 101 USPQ 284. (See MPEP 2144.04 V. D.).
Regarding claim 2, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the first and the single second fastener parts are located on an outer part of the protective head cover (Poznick- Fig 4 Items 17- hood securement means).
Regarding claim 3, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein, when the single second fastener part is moved in a direction away from the tangential edge of the second cover portion towards the first cover portion, a size of the protective head cover decreases in a direction perpendicular to the tangential edge of the second cover portion (Haught- Col. 9 Lines 11-21, Col.15 Lines 18-27). Furthermore, while Haught does teach of a means to adjust the size and positioning of the head cover portion (Haught- Col. 15 Lines 18-27), the attachment and adjustability mechanism of the two cover portions as taught by Poznick (Poznick- Items 17- hood securement means) allows the same functionality as claimed.
Regarding claim 5, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the fastener parts are hook and pile fastener parts (Haught- Col. 2-3 Lines 64-25)(Poznick- [0034]).
Regarding claim 6, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the first and the second cover portions comprise hook and pile, and button fasteners (Haught- Col. 5 Lines 57-61).
Regarding claim 7, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion comprises, in an inner part, a plurality of pockets on or parallel to the first axis (Haught- Col. 15 Lines 36-39), the plurality of pockets being adapted to seat resilient plates and are adapted to allow the resilient plates to be inserted or removed (Haught- Fig 17 Item 513,513'- plates).
Regarding claim 8, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion further comprises, in the inner part, a plurality of cavities, the plurality of cavities being located on opposite sides of the first axis (Haught- Col. 5 Lines 1-11).
Regarding claim 13, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein at least the fasteners in contact with the animal are made of soft material (Haught- Col. 5 Lines 1-11).
Regarding claim 14, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the tapering outward sections of the second cover portion are curved (Haught- Col. 7 Lines 47-51), and the second cover portion further comprises a flexible member disposed along a circumference of the second cover potion, and sandwiched between the inner part and the outer part of the second cover portion (Haught- Col. 5 Lines 1-11).
Regarding claim 15, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein, when the protective head cover is worn by the animal, each of the inner part of the first and the second cover portions faces a region near the head of the animal (Haught- Figs 5, 8-10, 14, 19, and 22).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of  Poznick (US 20150052661 A1) as applied to claim 1 above, and further in view of Kerrigan (US 6571745 B2).
Regarding claim 4, modified Haught teaches all of the abovementioned claim 1 but does not teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second single fastener part on the second cover portion, wherein the third fastener part attaches adjustably to the single second fastener part when the single second fastener part is folded into the first cover portion.
Kerrigan does teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second single fastener part on the second cover portion (Fig 2 Item 20- securing means, Col. 2 Line 64 thru Col. 3 Line 25), wherein the third fastener part attaches adjustably to the single second fastener part when the single second fastener part is folded into the first cover portion (Poznick- Figs 3 & 4). As interpreted by the examiner, the third fastener part is an identical hook and loop fastener on the inner surface of the first part (collar portion) intended to engage the hook and loop fastener of the second portion (hood portion). Kerrigan teaches a collar and fastener system that functions in the same manner as applicant’s by mating to the inner surface of the collar as described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Haught’s animal protective head device with the further teachings of Kerrigan’s third fastener on the inner surface of the first cover in order to prevent unwanted movement of the second cover portion.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Poznick (US 20150052661 A1) as applied to claim 8 above, and further in view of Cleva (US 20140215695 A1).
Regarding claim 9, modified Haught teaches all of the abovementioned claim 8 but does not teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive a padding via the first opening.
Cleva does teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive a padding via the first opening (Fig 3 Items 302, 304- opening, [0064-0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the cavities as taught by Haught to incorporate the teachings of Cleva by including a plurality of cavities with a first opening larger than the second opening in order to receive and support protective inserts of various dimension.
Regarding claim 10, modified Haught teaches all of the abovementioned claim 9 and further teaches wherein each of the plurality of cavities is further adapted to receive an ear of the animal via the first opening and allow it to extend via the second opening (Cleva- Fig 3 Items 302, 304- opening [0067]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Poznick (US 20150052661 A1) and Cleva (US 20140215695 A1) as applied to claim 9 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 11, modified Haught teaches all of the abovementioned claim 9 but does not teach wherein each of the plurality of cavities comprises a fastener part adapted to position each padding inside each cavity.
Svehaug does teach wherein each of the plurality of cavities comprises a fastener part adapted to position each padding inside each cavity ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cavities as taught by Haught to incorporate the teachings of Svehaug by including a fastener part in each cavity in order to secure the padding within said cavities.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Poznick (US 20150052661 A1) as applied to claim 8 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 12, modified Haught teaches all of the abovementioned claim 8 but does not teach wherein each padding comprises cushioned padding or thermal padding.
Svehaug does teach wherein each padding comprises cushioned padding or thermal padding ([0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provide the teachings of Haught’s animal protective head device with the further teachings of Svehaug’s cushioned padding in order to protect the skull of the user. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As displayed in the 103 rejection section above, Haught’s animal protective covering is identical or near identical to the form and function of applicant’s protective head cover with the exception of fastening means that allows the second portion (hood) to be adjustably folded onto the first portion (collar) by means of hook and loop fasteners. The adjustability by means of hook and loop fasteners is also known in the art as taught by Poznick and referenced in the 103 rejection section above. Combined, one of ordinary skill in the art could come to the same form and function as applicant’s claimed invention especially provided the forethought of Haught’s hood adjustability (Haught- Col. 9 Lines 11-21, Col.15 Lines 18-27). Applicant has only expanded on the prior art teachings by providing the specific locations for said first, second, and third fasteners in order to provide adjustability. However, as also noted above, adjustability, where needed, is not a patentable advance. See In re Stevens, 212 F.2d 197, 101 USPQ 284. (See MPEP 2144.04 V. D.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642